COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jeffery Tyrone Jenkins v. Meridith Jevon Criswell

Appellate case number:     01-20-00682-CV

Trial court case number: 2020-39109

Trial court:               257th District Court of Harris County

        Because appellant, Jeffery Tyrone Jenkins, failed to make arrangements for the filing of
the clerk’s record, this Court issued an opinion and judgment on June 22, 2021, dismissing the
appeal. Appellant filed a timely motion for rehearing. The clerk’s record was filed on July 7,
2021. The Court requested a response to the motion for rehearing. Although the response was
due on September 15, 2021, no response was filed.
        Because the clerk’s record has now been filed, the Court grants appellant’s motion,
withdraws the opinion and judgment issued on June 22, 2021, and reinstates the appeal on the
active docket.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Panel consists of Justices Kelly, Guerra, and Farris.

Date: _September 28, 2021__________